DARDEN, Judge
(dissenting):
I agree that Wetzel’s refusal to testify against a person alleged to be his accomplice and his refusal to testify in behalf of another accused should not affect the appropriateness of Wetzel’s sentence. I am satisfied that these considerations could not have affected the question of Wetzel’s guilt or innocence.
Wetzel has been restored to duty, and his suspended discharge is scheduled for early remission, if the remission has not already occurred. I agree with appellate defense counsel who stated in commendable candor, “in all honesty we cannot think of any relief appellant could reasonably ask for at this time with regard to sentence.” Consequently, I dissent.